NUMBER
13-06-159-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
ELOY RODRIGUEZ,                                                   Appellant,
 
                                           v.
 
DENNIS BOUTWELL,                                                  Appellee.
 
                On appeal from County
Court at Law No. 2
                           of Nueces
County, Texas.
 
                     MEMORANDUM OPINION
 
      Before Chief Justice Valdez and
Justices Yañez and Garza
                       Memorandum Opinion Per
Curiam
 




Appellant, ELOY RODRIGUEZ, perfected an appeal from a
judgment entered by County Court at Law No. 2 of Nueces
County, Texas, in cause number 02-60112-2.  The clerk=s record was marked Areceived@ on April
4, 2006, pending payment of the $125.00 filing fee.  
On May 5, 2006, notice was given to all parties that
this appeal was subject to dismissal pursuant to Tex. R. App. P. 42.3.  
Appellant was given notice that, if the filing fee was not paid within
ten days from the date of receipt of this Court=s notice, the appeal would be dismissed.  To date, no response has been received, and
the filing fee remains unpaid.
The Court, having examined and fully considered the documents on file,
appellant=s failure to pay the
filing fee, this Court=s notice, and
appellant=s failure to respond,
is of the opinion that the appeal should be dismissed.  The appeal is hereby DISMISSED.
PER CURIAM
Memorandum Opinion
delivered and filed
this the 29th
day of June, 2006.